Citation Nr: 0832712	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease. 

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1980 with active duty for training in the Florida 
National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for major depression and for cervical disc 
disease. 

The veteran testified before the Board by videoconference 
from the RO in July 2008.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Cervical Disc Disease

Service personnel records showed that the veteran was on 
active duty for training on February 8, 1986.  He was 
assigned to operate a heavy forklift truck on rough terrain 
throughout the day and was required to manually adjust the 
lifting forks.  The next day, the veteran was treated at a 
community hospital for urinary bleeding that resolved 
promptly with medication.  In correspondence in August 1986, 
a chiropractor stated that he initiated sporadic treatment on 
ten occasions of the veteran for low back pain starting nine 
days after the active duty forklift work, and that he 
diagnosed bulging disc syndrome of the lower spine.  He did 
not note any cervical spine symptoms or diagnose a cervical 
spine disorder. 



In March 1986, approximately one month after active duty, the 
veteran was admitted to a naval hospital with symptoms of 
persistent lower back pain.  On examination, the physician 
noted tenderness in the lumbar midline with paravertebral 
spasms.  X-rays were negative, and there were no neurologic 
deficits.  The physician diagnosed severe lumbar strain or 
contusion secondary to trauma from operating the forklift.  
On March 23, 1986, there was a notation of neck discomfort.  
The veteran's low back pain did not improve after 11 days, 
and he was air-evacuated to an Army hospital for further 
treatment. 

In March 1986, an Army physician noted the veteran's report 
that the forklift operations exposed him to heavy vibrations 
for an entire afternoon but that he did not sustain a 
specific traumatic injury.  A computed tomography study of 
the lower three lumbar segments showed no evidence of 
herniated discs.  No further urinary pathology was noted.  
The veteran returned to the naval hospital with 
recommendations for conservative treatment and physical 
therapy.  In June 1986, the attending Navy physician noted 
that the veteran had shown no improvement after three months 
of inpatient treatment and physical therapy.  The veteran was 
discharged with no additional diagnoses or treatment plan.  
There were no notations of cervical spine symptoms.  

In a July 1986 line of duty determination, the Army found no 
injury in the line of duty.  The veteran appealed and 
provided a statement in December 1986 that further described 
the circumstances and symptoms that he experienced since the 
day of his active duty for training.  He did not mention any 
symptoms related to his neck.  In January 1987, a private 
physician stated that the veteran's lower back symptoms could 
be related to a type of injury that one might sustain while 
operating heavy equipment.  No additional Army medical 
examinations are of record.  However, in March 1987, the Army 
found that the veteran had injured his lower back in the line 
of duty.    

In February 1987, a psychiatric examiner noted the veteran's 
reports of occasional severe pains in his neck that prevented 
rotating his head.   In February 1987 and May 1987, private 
orthopedic physicians noted the veteran's reports of 
continued back and neck pain. One physician stated that X-
rays showed some rotational changes in the lumbar vertebra.  
However, both physicians concluded that there was no 
pathology to support the symptoms, and neither physician 
diagnosed a cervical spine disorder.  In April 1988, a VA 
examiner noted the veteran's reports of pain in the lower 
back only.  X-rays of the lumbar spine were normal and the 
examiner commented that there was a psychogenic overlay to 
the veteran's persistent symptoms.  

In October 1996, a VA examiner noted the veteran's reports of 
continued chronic back and neck pain.  X-rays showed 
intervertebral narrowing at C3-4 and some loss of lordotic 
curvature suggesting muscle spasms.  The examiner diagnosed 
osteoarthritis of the cervical spine.  In July 1997, a VA 
magnetic resonance image showed disc narrowing at C3-4 and 
some herniation but no nerve compression or stenosis.  In 
June 2000, a VA neurologist noted that the veteran reported a 
sudden onset of numbness in the left arm and continued neck 
pain.  In August 2000, a VA examiner noted that the veteran 
was receiving steroid injections and was prescribed a 
cervical collar.  The remainder of the examination was 
related to the lumbar spine.  

In a July 2001 letter, a private chiropractor noted that he 
had been treating the veteran for five months for chronic 
neck pain, radiating to the arms.  He referred to VA magnetic 
resonance studies that showed positive indications of 
spondolytic changes at C3-4 and disc herniation in the lumbar 
spine.  The chiropractor stated that when two separate 
regions of the spine are injured, either one can exacerbate 
the other by compensatory changes.  In November 2002, a VA 
examiner noted the veteran's reports of continued neck pain 
with headaches and radiating pain to the arms.  The examiner 
also noted the results of magnetic resonance images obtained 
the previous June that showed a bulging disc at C3-4 and C4-
5.  The examiner diagnosed cervical disc disease and muscle 
strain.  Although he commented that the veteran's lumbar disc 
disease was related to the veteran's military experiences, he 
did not provide an opinion regarding a possible relationship 
between the cervical spine disease and the veteran's 
experiences in service or as secondary to the lumbar spine 
disease.  

In July 2004, a VA examiner noted a review of the claims file 
and the veteran's reports that he had undergone cervical 
traction at military facilities after the day of active duty.  
The examiner noted that he could not find military medical 
reports that showed cervical symptoms or traction.  However, 
he noted that the veteran had received VA outpatient 
medication, cervical traction, and transcutaneous electric 
stimulation treatment for neck pain since 2002.  After 
referring to the magnetic resonance images obtained in 2000, 
the examiner diagnosed cervical disc disease but did not 
provide an opinion on the etiology of the disorder, citing 
only the veteran's statements of symptoms and treatment in 
1986.  

In a July 2008 Board hearing, the veteran again stated that 
he had experienced neck pain since his active duty for 
training in 1986.  

The Board concludes that there is sufficient competent 
medical evidence of a current cervical spine disability and 
that there is lay evidence from the veteran that his cervical 
symptoms began in 1986.  There was also a noted complaint of 
neck discomfort in March 1986.  However, records of 
examination and treatment following the contended injury do 
not show any pathology to support the symptoms until 1996.  
Nevertheless, one private chiropractor stated that the two 
spinal disorders may be related.  Regrettably, neither VA 
examiner in 2002 or 2004 offered a clear opinion on the 
etiology of the cervical spine disease.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i). 

In this case, there is evidence of events on active duty for 
training that were found to be related to lumbar spine 
disease and lay evidence of the onset of neck pain at the 
time.  However, the medical records do not show pathology to 
support the symptoms until 1996.  Absent any clear medical 
opinions on the relationship of the cervical disc disease to 
events in service or to service connected lumbar spine 
disease, a medical examination and opinion is necessary to 
decide the claim.  

Depression

In February 1987 and in May 1987, a private psychiatrist 
noted the veteran's reports of neck and back pain, insomnia, 
nightmares, and depressed mood.  The psychiatrist diagnosed 
reactive depression.  In a January 2001 claim, the veteran 
stated that this psychiatrist told him that his mental 
disorder was directly related to his back injury.  However, 
the records showed that the psychiatrist noted that the 
depression was associated with back pain and with domestic 
discord, financial difficulties, loss by fire of his home in 
1984, and bitterness over his treatment by the National 
Guard.  From 1992 to 1997, the veteran underwent inpatient 
and outpatient treatment for depression and polysubstance 
abuse.  Examiners discussed many causative factors including 
an inability to work due to back pain.  However, examiners 
also noted financial and domestic relations factors.  In 
August 1997, a private psychologist conducted an evaluation 
and noted that the veteran's mental disorder was related to 
both psychological factors and his general medical condition.  
In April 1999, the veteran received inpatient psychiatric 
treatment at a VA facility for cocaine and alcohol 
dependency.  VA medical providers also noted the veteran's 
chronic back and neck pain along with many other social 
factors.  

In November 2002, a VA examiner noted a review of the claims 
file and summarized the veteran's history of psychiatric care 
since 1992.  The examiner noted that the veteran's 
occupational functioning was affected by the physical 
limitations associated with the spinal disorders but that his 
other problems were related to drug abuse.  The examiner 
diagnosed cocaine dependence, other substance abuse, and 
personality disorder.  The examiner stated that the veteran 
should abstain from drugs for at least one year before it 
could be determined that he had an affective disorder 
separate from a disorder related to substance abuse.  VA 
outpatient treatment reports from 2002 to 2004 showed that 
the veteran continued to deal with marital discord and the 
death of a close friend.  He was prescribed medication with 
periodic examinations but no regular group or individual 
therapy. 

In July 2004, a VA examiner noted a review of the claims file 
and performed a general medical examination that included an 
assessment of mental disorder.  The examiner noted that the 
veteran had avoided drug abuse for several years but 
experienced insomnia, hallucinations, violent behavior, 
suicidal ideations, and feelings of hopelessness.  The 
examiner noted that the veteran's depressed mood was 
associated with marital discord, poor general health, and the 
use of many medications.  The examiner diagnosed major 
depression and substance abuse in remission.  

There is no competent medical evidence of symptoms or 
diagnosis of a psychiatric disorder in active service or for 
one year after the veteran's active duty for training in 
1986.  Although there is competent medical evidence that the 
veteran has since been diagnosed with major depression, 
examiners have noted that his current disorder arose in part 
from the limitations imposed by the veteran's service 
connected lumbar spine disease but also from many social 
factors and substance abuse.  An additional mental health 
examination by an appropriately qualified examiner is 
necessary to assess the contribution of the veteran's 
service-connected lumbar spine disability to the etiology of 
his mental health disorder.  See Veteran's Benefits 
Administration Fast Letter 06-03 (Mar. 15, 2006).  

In addition to the foregoing, it is noted that the veteran 
receives medical care and psychiatric treatment through a 
Veterans' Affairs Medical Center (VAMC).  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. Accordingly, the RO should request all VA 
treatment records dating from October 5, 2005, to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of all VA medical 
records pertaining to the veteran that 
are dated from October 5, 2005, to the 
present.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the 
course of the remand, provided that any 
necessary authorization forms are 
completed.  

2.  Schedule the veteran for a VA 
examination of his cervical spine.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's cervical disc disease 
and provide an opinion whether the 
disorder is at least as likely as not (50 
percent or greater possibility) related 
to operations of a forklift in February 
1986.  If the opinion is negative, 
provide an opinion whether the disorder 
is at least as likely as not caused by or 
due to the veteran's service-connected  
lumbar spine disease.  If the response is 
negative, then provide an opinion whether 
the disorder is at least as likely as not 
aggravated by (i.e., permanently worsened 
by) the service-connected low back 
condition.  A complete rationale must be 
provided for all stated opinions.  
 
3.  Schedule the veteran for a 
psychiatric examination by an 
appropriately qualified VA psychiatrist 
or licensed doctoral level psychologist.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's mental health status and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to service.  If the opinion is negative, 
provide an opinion whether the disorder 
is at least as likely as not caused by or 
due to the veteran's service-connected  
lumbar spine disease.  If the response is 
negative, then provide an opinion whether 
the disorder is at least as likely as not 
aggravated by (i.e., permanently worsened 
by) the service-connected low back 
condition.  A complete rationale must be 
provided for all stated opinions.  

4.  Then, readjudicate the claim for 
service connection for cervical disc 
disease and for major depression.  If 
either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




